Citation Nr: 0203327	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-08 960	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a Board 
of Veterans' Appeals (Board) decision dated May 7, 1980, 
which denied entitlement to service connection for 
hypertension and residuals of injuries to the head, neck, 
back, left ankle, and chest, including the lungs and ribs.  

(The issues of entitlement to compensation under 38 U.S.C. 
§ 1151 for a heart disability, alleged as due to a VA 
facility's failure to diagnosis and treat the heart 
disability from July 1994 to May 1996, and of entitlement to 
a nonservice-connected pension will be the subject of a 
separate decision.)  


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The Moving Party is the veteran, who had active service from 
April 1955 to July 1958 and reserve duty from July 1958 to 
April 1963.  



In letters received in October 1997 and February 2001, the 
Moving Party alleged CUE in the Board decision dated May 7, 
1980.  In November 2001, the Board wrote to the Moving Party 
and instructed him that it would wait sixty days before 
adjudication of the CUE claim.  The RO advised the Moving 
Party that if he wanted to proceed that he should review 
Title 38 of the United States Code at section 7111 and Title 
38 of the Code of Federal Regulations beginning at section 
20.1400 and provide the Board with the appropriate 
information and arguments if indicated.  The Moving Party 
provided no further argument, and his representative filed a 
written brief presentation in January 2002.  The CUE claim is 
now before the Board.  


FINDINGS OF FACT

1.  The May 7, 1980 Board decision denied entitlement to 
service connection for hypertension and residuals of injuries 
to the head, neck, back, left ankle, and chest, including the 
lungs and ribs.  

2.  It has been shown that all available facts, as they were 
known at the time, were before the Board at the time of the 
May 7, 1980 decision.  

3.  The May 7, 1980 Board decision was a reasonable exercise 
of rating judgment and not the result of improper application 
of any statute or regulation.  



CONCLUSION OF LAW

The May 7, 1980 Board decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1401, 
20.1403, 20.1404, 20.1405 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 7, 1980 decision, the Board addressed the issue of 
entitlement to service connection for hypertension and 
residuals of injuries to the head, neck, back, left ankle, 
and chest, including the lungs and ribs.  In concluding that 
service connection was not warranted, the Board found that 
the available evidence showed that: (1) a chronic disease of 
the ribs, back, head, left ankle, neck or lungs, including 
hypertension and arthritis, did not develop during service as 
the result of injury or otherwise; (2) the chronic diseases 
of hypertension and arthritis arose many years after service; 
(3) a head scar, a mass in the right lung affixed to a rib, 
and headaches were first manifested many years after service; 
and (4) the veteran does not have any disability of service 
origin or demonstrably due to a service injury.  In letters 
filed in October 1997 and February 2001, the veteran alleged 
CUE in the May 7, 1980 Board decision.  A party to a decision 
may initiate review to determine whether CUE exists in a 
final Board decision.  See 38 U.S.C.A. § 7111(c); 38 C.F.R. 
§§ 20.1400(a), 20.1401(b).  

The Board has original jurisdiction to determine whether CUE 
exists in the prior final Board decision of May 7, 1980.  A 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. 
§ 7111(a).  A request for revision of a decision of the Board 
based on CUE may be made at any time after that decision is 
made, and the Board authority applies to any claim pending on 
or filed after November 21, 1997.  38 U.S.C.A. § 7111(d); 38 
C.F.R. § 20.1404(c); VAOPGCPREC 1-98 (January 13, 1998).  The 
October 1997 claim was pending on November 21, 1997, and the 
February 2001 claim was filed after November 21, 1997.  

The filing and pleading requirements for a CUE motion are 
stated at 38 C.F.R. § 20.1404.  A motion for revision of a 
decision based on CUE must be in writing, and must be signed 
by the moving party or that party's representative.  The 
motion must include the name of the veteran; the name of the 
moving party if other than the veteran; the applicable VA 
file number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).  The 
motion must set forth clearly and specifically the alleged 
CUE(s) of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).  

In this case, the CUE motion, received in October 1997 and 
February 2001, was signed by the Moving Party, who is the 
veteran, and contained the name of the Moving Party, the VA 
file number, the date of the Board decision in May 1980, and 
the issue being challenged, which was the denial of service 
connection for hypertension and residuals of injuries to the 
head, neck, back, left ankle, and chest, including the lungs 
and ribs.  The motion also stated the veteran's contentions 
of the legal and factual bases for the challenge: (1) 
purported disregard of a service friend's notarized affidavit 
and postmarked letters from the veteran's mother, which 
documented the veteran's in-service reports of injuries and 
complications from a car accident; (2) purported failure to 
assist the veteran in obtaining his service medical records, 
which the National Personnel Records Center reported in 
November 1978 as destroyed in the 1973 fire at the Center; 
and (3) purported failure to apply the benefit of the doubt 
rule to the evidence.  

The law governing entitlement to service connection in May 
1980 is not in dispute.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by peacetime service.  38 U.S.C. § 331.  Where 
a veteran served continuously for ninety days or more during 
a period of war or during peacetime service after December 
31, 1946, and hypertension or arthritis becomes manifest to a 
degree of ten percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C. §§ 312, 313, 337; 38 C.F.R. § 3.307.  

Unfortunately for the veteran, his contentions do not 
constitute CUE.  What constitutes CUE, and what does not, is 
specifically stated at 38 C.F.R. § 20.1403.  CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Schutte v. West, 4 Fed. 
Appx. 787 (2001); 38 C.F.R. § 20.1403(a).  Review for CUE in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403b)(1).  No new evidence will be considered in 
connection with the disposition of the motion.  38 C.F.R. 
§ 20.1405(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993); 38 C.F.R. § 20.1403(c).  Examples of situations that 
are not CUE--(1) a new medical diagnosis that ``corrects'' an 
earlier diagnosis considered in a Board decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

The first two of the veteran's three contentions may be 
disposed of by application of the plain language of these 
regulations.  Although the May 1980 Board decision noted the 
affidavit and letters that documented the veteran's reports 
of being thrown from an automobile and hospitalized for 
treatment of head, back, chest, and ankle injuries and 
resulting complications for 2-3 months before returning to 
military duties, the veteran contends that his service 
friend's affidavit and his mother's letters were disregarded.  
Oddly, the CUE motion does not state why the result of the 
May 1980 Board decision would have been different if the 
affidavit and letters had been weighed or evaluated 
differently, and to that extent, the claim of CUE is not 
properly pleaded.  38 C.F.R. § 20.1404(b).  Moreover, 
disagreement with how the facts stated in the service 
friend's affidavit and mother's letters were evaluated falls 
into the category specifically addressed by 38 C.F.R. 
§ 20.1403(d)(3).  Disagreement as to how the facts were 
weighed or evaluated cannot constitute CUE.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

Similarly, although the May 1980 Board decision noted that 
the National Personnel Records Center reported in November 
1978 that the veteran's service medical records were 
destroyed in the 1973 fire, the veteran does not believe that 
the duty to assist has been fulfilled.  He contends that his 
service medical records are available somewhere because other 
veterans have received copies of duplicate microfiche records 
showing scorched edges.  Nonetheless, a purported failure to 
assist the veteran in obtaining his service medical records 
falls into the category of 38 C.F.R. § 20.1403(d)(2).  
Failure to fulfill the duty to assist cannot constitute CUE 
because claimants cannot show that fulfillment of the duty 
would have manifestly changed the outcome of the prior 
decision.  See Caffrey v. Brown, 6 Vet. App. 377, 382-383 
(1994).  Even if service medical records had been obtained 
and showed in-service hypertension and injuries from a car 
accident, the medical evidence showed no continuity of 
symptomatology in the 20 years since service and included no 
opinion from a medical professional relating in-service 
disabilities in 1956 or 1957 to the only documented 
disabilities in May 1980, i.e. hypertension and a well-healed 
scar on the scalp, a right lower lobe mass, a rib deformity, 
and arthritis of the lumbosacral spine.  Instead, over twenty 
years after service, the medical evidence showed a normal 
neck, left ankle and foot, ribs, heart, blood vessels, 
neurologic system, muscles, and joints.  The veteran's first 
two contentions cannot constitute CUE.  

The Board will now address the veteran's final contention, 
that a purported failure of the Board to apply the benefit of 
the doubt rule to the evidence constituted CUE.  
Interestingly, he has not alleged that the evidence of record 
and considered by the Board in May 1980 was incorrect.  
Rather, he is asserting that the Board incorrectly refused to 
apply the benefit of the doubt rule to the evidence, which he 
believes should have applied because his service medical 
records were destroyed in the 1973 fire at the Center.  

Because a determination of CUE depends on whether the law in 
existence in May 1980 was correctly applied and because the 
benefit of the doubt rule was not codified until 1985, the 
Board will review the history of the benefit of the doubt 
policy, which has existed since 1899.  See 50 Fed. Reg. 34452 
(August 26, 1985).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, or any other point, such doubt will 
be resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  The reasonable doubt doctrine 
is also applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 38 
C.F.R. § 3.102 (1986).  

A 1924 Veterans Bureau General Counsel opinion, which was 
published in the 1930 Schedule for Rating Disabilities, helps 
to explain how the benefit of the doubt rule was applied in 
May 1980.  As the predecessor policy to 38 C.F.R. § 3.102, 
the General Counsel opinion stated that the "benefit of the 
doubt" policy was not to be applied if the truth could be 
established by a preponderance of the evidence and only 
adhered to when there was credible evidence on both sides of 
the material issue.  See 50 Fed. Reg. 34452.  

In this case, the Board correctly applied the law as it 
existed in May 1980.  It is now and was in 1980 the province 
and responsibility of the Board to assign probative value and 
weight to each piece of evidence in the record before it, 
which included medical evidence, government records, and 
statements from the veteran and his associates.  Consistent 
with the General Counsel opinion, the Board did not, and 
could not, apply the benefit of the doubt rule because a 
preponderance of the evidence supported denial of service 
connection.  In May 1980, a review of the evidence showed 
that the veteran's scalp scar was not demonstrably due to a 
service accident; arthritis and hypertension could not 
realistically be traced to a service injury; the mass in the 
lung was not specifically shown to be a result of service 
trauma; and the continuing absence of specified disabilities 
for many years following service led to the inevitable 
conclusion that the enumerated disabilities were not of 
service origin.  Certainly, the medical evidence in May 1980 
showed no continuity of symptomatology in the 20 years since 
service and included no opinion from a medical professional 
relating the in-service car accident or other in-service 
event to the claimed disabilities in 1980.  Because a 
preponderance of the evidence supported denial of service 
connection for the claimed disabilities, the Board correctly 
refused to apply the benefit of the doubt doctrine.  There is 
no CUE in the May 1980 Board decision.  

The veteran's challenge to the May 7, 1980 Board decision 
based on CUE must fail.  The May 7, 1980 Board decision was 
supportable under the law in effect at the time and the 
veteran's challenge to the decision amounts to no more than a 
disagreement with how the Board weighed and evaluated the 
facts of the case and an alleged failure to fulfill the duty 
to assist.  No error in the Board's adjudication of the 
appeal has been identified which, had if not been made, would 
have manifestly changed the outcome when it was made.  The 
claim is therefore denied.  



ORDER

No CUE exists in the Board decision dated May 7, 1980, and 
the appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



